Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is amended to include that both fibers are meltblown fibers. However, it is unclear from the claim if the first plurality of fibers are different from the second plurality of fibers. The range of MFI for the first plurality is “30-500” and the diameter is “500 to 850 microns”. The range of MFI for the second plurality is “500-7000” and the diameter is “100 microns to 500 microns”. As such, both the first and second fibers include the MFI of 500 and diameter of 500 microns. As such, the fiber of the first plurality and second plurality can be the same fiber. The first and second plurality of fibers can have different average  fiber diameters while the range includes the same of 500. And, therefore, the nonwoven material is simply a material of a single set of meltblown fibers.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US Pub. No. 2008/0026661), Haynes (2005/0136144), and further in view of Chen et al. and Schwarz (USP 5476616).

Claim 1: Fox et al. teach a method of forming a co-mingled web of meltblown fibers wherein two stream of meltblown fibers are co-mingled (Fig. 1, 101 and 101a)[0061]. The fibers are drawn through orifices in a die (i.e. capillaries) [0039]. The fibers are made by spinning the fibers through orifices [0026] onto a collector surface [0027]. The material is pleatable [0007]. The diameters of the fibers can be tailored as needed [0060] and are less than 10 microns. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Fox et al. teach air knife passages on either side (Fig. 2, 32) and impinging air streams on both sides of a nozzle (Fig. 4, 106).
Fox et al. Do not teach the capillary size.
Haynes teaches a method of forming a web of meltblown fibers wherein fibers are drawn through a die assembly [0022](Figure 1). The die assembly includes two different hoppers (10a and 10b) for providing separate polymers to respective extruders (12a and 12b)[0022]. The capillary die openings range in size from about 0.07 mm to about 0.7 mm (converts 70um to 700 um, which includes 500um). The meltblown fibers have diameters less than 10um [0030]. The capillaries having different diameters will result in fibers having different diameters. Haynes teaches that a variety of configurations are used to convey the polymer through the channels [0023], a variety of configurations is understood to include capillary configuration including diameter.
One of ordinary skill in the art at the time of the invention would have found it obvious that the capillary opening size is a result effective variable routinely optimized to control the fiber diameter. One of ordinary skill in the art at the time of the invention would have found it obvious to use a capillary size from 70um to 700um because these are typical sizes in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Fox et al. do not teach a range of MFI, however in an example they teach that the meltblown fibers have an MFI of 350 [0070]. The meltblown fibers having an MFI of 350 while not meeting the range of 500-7000, it is well-known that the MFI of a polymer is a result effective variable that is adjusted and controlled by the blend of polymers and is modified to control the rheology to improve spinning performance (See Westwood et al., 0034]. Choosing a specific polymer and an MFI was within the ordinary skill of one skilled in the art based on the intended use of the final product. 
Furthermore, Fox et al. teach that any suitable fiber material can be used to make the fibers [0036-0038, 0040].
Chen et al. teach that MFI is a well-known result effective variable that is routinely optimized to control the quality and the diameter of the meltblown fiber (abstract). They teach that MFI of meltblown fibers is known to range from 150 to 2000 (page 78, Column 1, 1st paragraph)(Figure 1).
Choosing an MFI from 150-2000 for the meltblown fibers would have been obvious as is a ranged recognized in the art as suitable for forming meltblown fibers. This range includes 500, which is acceptable for both fiber sets in the claim. However, further in view of Hayne, choosing two different polymers having two different MFI would have also been obvious as Haynes teaches using two different fiber types and selecting a value in the range of 150-2000 for those fiber types would have been routine to one of ordinary skill in the art at the time of the invention. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Fox et al. do not teach the design of the orifices and nozzles.
Schwarz teaches that it is well-known to use concentric spinning nozzles centered in a gas stream, with round holes being preferred (col. 1, lines 66-67; col. 2, lines 2-14), for the benefit of forming good quality fibers (col. 1, lines 61-67).
One of ordinary skill in the art at the time of the invention would have found it obvious to use concentric air holes that surround the nozzles because the design is essential for good quality fiber formation.
Claims 7 and 10: A third material is introduced into the web [0024].
Claim 8: The web may be included with a smooth surface such as a face mask [0050] or another support [0038].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. and Schwarz as applied to claim 1 above, and further in view of Westwood et al.
Claim 6: Fox et al. do not teach that the polymer combination is specifically PBT and polypropylene. 
Fox et al. make it clear that the meltblown fibers are variable and chosen as needed [0036, 0040].
Westwood et al. teach that suitable polymers for polymer fibrous webs include PBT in addition to PP [0025].
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments

Applicant’s arguments, see Remarks, filed 7/22/2022 are in response to the claimed filed 2/10/2022. Fox et al. applies to the currently amended claims as Fox et al. teach that a second meltblown stream of fibers can be introduced. See the rejection above.
With respect to the MFI, please note that the ranges of the first and second MFI overlap at 500 and the capillary size overlaps, therefore, the fibers can be the same. The rejection above discusses this.
Applicant argues that Fox teaches away based on [0059]. This paragraph does not constitute a “teaching away” of different fiber sizes of meltblown fibers. This paragraph simply acknowledges the benefits of meltspun fibers. Fox et al. teaches that there can be two streams of meltblown fibers and that the diameters are less than 10um which includes the claimed ranges. [0059] does not state that different size meltblown fibers can’t be used or aren’t used but simply teaches why they incorporate meltspun fibers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778